The court found said bill of sale to be fraudulent, and made in trust to defeat creditors.
Every creditor is entitled to the - remedies which the law provides, to secure and to recover his dues from his debtor; and for a debtor who is insolvent or in failing circumstances, to convey away his estate, to defeat his creditors of their legal *489remedy, is a fraud upon both the law and the creditors. If the laws of Connecticut in this respect, are not so equal in the opinion of some, as they might be, it doth not alter the case; for every citizen is entitled to the benefits and remedies which the law gives him. See Samuel Brown’s Executors v. Burrel, Fairfield January Term, A. D. 1791.